DIANA GRIBBON MOTZ, Circuit Judge,
dissenting:
Ten Buncombe County deputy sheriffs brought this suit against the newly elected sheriff, Bobby Medford, alleging that he discharged them because they failed to associate themselves with his political campaign and because they actively spoke and campaigned for his opponent. These allegations state two separate First Amendment claims, either of which, if proved, would entitle the deputies to relief: namely, a political affiliation claim under Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976), and Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), and a claim for protected employee speech on a matter of public concern under Pickering v. Board of Educ. of Township High School Dist., 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), and Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983). The majority misstates and misapplies the Supreme Court’s analysis in Elrod and Branti and ignores altogether the Pickering-Con-nick claim. Accordingly, I must respectfully dissent.
I.
The majority fundamentally errs in its Elrod-Branti analysis. It fails to engage in a particularized examination of the actual duties of each deputy to determine whether Sheriff Medford has met the burden of showing that party affiliation is an acceptable job requirement, an analysis required under Elrod and Branti. The majority also totally disregards the Supreme Court’s teachings as to what sort of duties may permit a public *1166employer to make political affiliation a job requirement.
Instead, the majority broadly holds that all deputy sheriffs in North Carolina — regardless of their actual duties — are policymaking officials. As a result, when North Carolina deputies exercise their First Amendment right to engage in a political campaign or associate with a political party, they now do so at risk of losing their jobs. This all-encompassing holding is made without any inquiry into the actual job duties of the deputies before us and in the face of a record consisting only of the limited facts pled in the complaint, none of which support the holding. In order to come to this holding, on these skeletal facts, the majority must expand the narrow exception to the general rule announced in Elrod and Branti to the extent that the exception swallows the rule.
A.
The Supreme Court held in Elrod, and reiterated in Branti, that the First Amendment prohibits the dismissal of public employees “solely for the reason that they were not affiliated with or sponsored by” a certain political party. Branti, 445 U.S. at 517, 100 S.Ct. at 1294 (quoting Elrod, 427 U.S. at 350, 96 S.Ct. at 2678). The only exception to this rule is when “party affiliation” constitutes “an acceptable requirement for ... government employment.” Id. Thus, when a public employee holds a confidential or policymaking position, his employer may be justified in discharging him because of his party affiliation but only if the employer “can demonstrate that party affiliation is an appropriate job requirement for the effective performance of the public office involved.” Branti, 445 U.S. at 518, 100 S.Ct. at 1295. For this reason, “the ultimate inquiry is not whether the label ‘policymaker’ or ‘confidential’ fits a particular position; rather, the question is whether the hiring authority can demonstrate that party affiliation is an appropriate requirement for the effective performance of the public office involved.” Id.
While the majority pays lip service to some of these principles, it resolutely refuses to follow them. Instead, it holds “[i]f the position resembles ‘a policymaker, a communicator, or a privy to confidential information,’ then loyalty to the sheriff is an appropriate requirement for the job.” (emphasis added) (footnote omitted). This holding flies in the face of the Supreme Court’s teaching that “party affiliation is not necessarily relevant to every policymaking or confidential position.” Id.
The majority also ignores the Court’s mandate that in each case a public employer must “demonstrate” that “party affiliation” constitutes a proper requirement “for the effective performance of the public office involved.” Id. (emphasis added). See also Elrod, 427 U.S. at 368, 96 S.Ct. at 2687 (characterizing this as the “government’s burden”). The majority does not require the sheriff to bear any “burden” or “demonstrate” in any way that party affiliation is an appropriate requirement for the effective performance of the particular “public office involved.” Id. Indeed, it engages in no analysis of the particular duties of each deputy.
In view of this, the majority’s criticism of Jones v. Dodson, 727 F.2d 1329 (4th Cir.1984), as a “wholesale pronouncement ]” on the status of deputy sheriffs instead of a “position-specific analyses]” is indeed ironic. Although the majority is likely correct that a proper Elrod-Branti analysis, see e.g., Branti 445 U.S. at 519-20, 100 S.Ct. at 1295-96, requires a more detailed, position-specific and fact-based analysis than we applied in Dodson, the majority utterly fails to heed its own warning against “wholesale pronouncements.” Instead, it finds that all North Carolina deputy sheriffs are policymakers — without ever considering the positions held by each of the deputies at issue or their specific job duties.
This may be because even a cursory examination of the facts here would not permit the majority’s holding. The only facts we have before us are the deputies’ allegations that their “job requirements consisted of performing ministerial law enforcement duties for which political affiliation is not an appropriate requirement” and that none of them “occupied a policymaking or confidential position.” (emphasis added).
*1167Perhaps another reason why the majority refuses to engage in the “position-specific analysis” that it acknowledges Elrod and Branti mandate is because when the Supreme Court applied that analysis — in Elrod itself — to facts virtually identical to those alleged here it unequivocally held that the plaintiffs did state a cause of action. In Elrod, as in the present case, all of “the plaintiffs were deputy sheriffs.” Burns v. Elrod, 509 F.2d 1133, 1136 (7th Cir.1975). They brought suit against a newly elected sheriff, who, like Sheriff Medford, “assume[d] office from a Sheriff of a different political party.” Elrod, 427 U.S. at 351, 96 S.Ct. at 2678. Like the deputies here, they alleged that the new sheriff discharged them because of their party affiliation. Id. at 350, 96 S.Ct. at 2678. As here, the defendant sheriff submitted no evidence but simply moved to dismiss the deputies’ complaint for failure to state a claim. Id. As the majority directs the district court to do here, the district court in Elrod granted that motion and dismissed the deputies’ complaint. Id.
In view of the majority’s holding, one would think that the Supreme Court upheld that dismissal — but it did not. Rather, the Court held that because “the practice of patronage dismissals is unconstitutional under the First and Fourteenth Amendments” the deputies had “stated a valid claim for relief.” Id. at 373, 96 S.Ct. at 2689. Accordingly, the Court affirmed the court of appeals, which had reversed the district court and found the deputies were entitled to a preliminary injunction preventing partisan discharges, and directed that, if the sheriff wished to assert that any of the deputies were policymakers whose duties made party affiliation a job requirement, he would have to shoulder that “burden” on remand. Id. at 368, 373-74, 96 S.Ct. at 2687, 2689-90.
Thus, at precisely the same procedural stage and on virtually identical factual allegations as those here, the Supreme Court in Elrod expressly held that dismissal for failure to state a claim is not proper. The majority never confronts this fundamental, and I believe, insurmountable obstacle to its extraordinary holding here. Even if the facts and holding in Elrod were not on all fours with those in the case at hand, the majority’s holding cannot be reconciled with the Supreme Court’s further teachings as to the kind of employees who do, and do not, constitute policymaking officials for purposes of the narrow Elrod-Branti exception.
As an example of an official who might meet this exception the Branti Court suggested that “the Governor of a State may appropriately believe that the official duties of various assistants who help him write speeches, explain his view to the press, or communicate with the legislature cannot be performed effectively unless those persons share his political beliefs and party commitments.” Branti, 445 U.S. at 518, 100 S.Ct. at 1294-95. However, the Court expressly held that “the continued employment of an assistant public defender cannot properly be conditioned upon his allegiance to [a] political party” because a public defender’s “primary responsibility is to serve the undivided interests of his client” and “[t]hus, whatever policy making occurs in the public defender’s office must relate to the needs of individual clients and not to any partisan political interests.” Branti, 445 U.S. at 519, 100 S.Ct. at 1295. Nothing in the skeletal pleadings before us suggests that the plaintiffs here performed tasks even remotely similar to those of a gubernatorial press or legislative aide. Indeed, deputy sheriffs would generally appear to have fewer policymaking duties than assistant public defenders. Furthermore, the plaintiff deputies allege that they performed only “ministerial law enforcement duties” and occupied no “policymaking or confidential position.”
In sum, the Supreme Court has directed that a court inquire as to whether the “hiring authority” can “demonstrate” that party affiliation is an “appropriate” requirement for the “effective performance of the public office involved.” Id. The majority utterly refuses to do this. If it did, it could only conclude that Sheriff Medford has failed to “demonstrate” any such thing. Rather, on the limited facts available at this time as to the actual job duties of the ten plaintiff deputies, there is no basis for concluding that party affiliation is an “appropriate” requirement for the effective performance of their duties.
*1168B.
Instead of relying upon the actual job duties of the deputies before us and determining whether those duties require membership in a particular political party, as the Supreme Court has directed, the majority relies on broad, and often misleading, generalizations concerning North Carolina law.
First, the majority asserts that because a sheriff is elected to his post as the candidate of one political party with an “expressed political agenda,” he is entitled to require that his deputies belong to the same party. The elected status of an employer cannot be a significant factor, however, because most, if not all, political firing cases begin with the election of an official, presumably with “an expressed political agenda.” See, e.g., Elrod, 427 U.S. at 351, 96 S.Ct. at 2678-79; Branti, 445 U.S. at 509, 100 S.Ct. at 1290. The critical question is not whether the sheriff was elected as a candidate of one party, with an agenda, but whether each one of his deputies must be a member of the sheriffs political party in order to “effectively] performf ]” his “public office.” Id.
In answering that question the majority suggests that deputy sheriffs exercise “significant discretion in performing their jobs,” relying on a case interpreting the responsibilities of Illinois deputy sheriffs. See Upton v. Thompson, 930 F.2d 1209, 1215 (7th Cir.1991). The majority ignores the fact that in North Carolina, “a deputy is authorized to act only in ministerial matters.” State v. Corbett, 235 N.C. 33, 69 S.E.2d 20, 23 (1952) (quoting Styers v. Forsyth County, 212 N.C. 558, 194 S.E. 305, 308 (1937)); see also Gowens v. Alamance County, 216 N.C. 107, 3 S.E.2d 339, 340 (1939) (a deputy “is the deputy of the sheriff, one appointed to act ordinarily for the sheriff and not in his own name, person or right____ The duties and authority of a deputy sheriff relate only to the ministerial duties imposed by law upon the sheriff.”). A “ministerial act” is done “under the authority of a superior [and] involves obedience to instructions, but demands no special discretion, judgment or skill.” Black’s Law Dictionary 996 (1990) (emphasis added).
The majority also relies upon the fact that “the sheriff can be held liable for the misbehavior of the deputies.” Again, the majority overstates North Carolina law. True, some “acts of the deputy are acts of the sheriff’ and “[flor this reason, the sheriff is held liable on his official bond for acts of his deputy.” Corbett, 69 S.E.2d at 23. But, this liability is not unlimited. “Under [North Carolina] law a deputy is authorized to act only in ministerial matters, and, in respect of these matters, he acts as vice-principal, or alter ego of the sheriff.” Id. (first emphasis added). Therefore, a sheriff is liable when a deputy is “acting in the capacity of deputy sheriff,” i.e., performing “ministerial” acts under the authority and supervision of the sheriff, not for any and all acts. Id. 69 S.E.2d at 24.
Thus, the discretion of deputy sheriffs under North Carolina law, and a sheriffs liability for the acts of deputies, is extremely limited. A new sheriff can certainly instruct his deputies on his priorities with the expectation that deputy sheriffs must act pursuant to the sheriffs instructions. If a deputy disobeys, of course, a sheriff may dismiss him for insubordination. But, under North Carolina law a deputy does not have the kind of discretion that allows for wholesale dismissal of each and every deputy on the grounds of political affiliation. Cf. Branti, 445 U.S. at 518-20, 100 S.Ct. at 1294-96. Indeed, the deputies here specifically allege — and there is no evidence to the contrary — that their “job requirements consisted of performing ministerial law enforcement duties.”
A few statistics demonstrate that the majority’s holding is both extraordinary and ill advised. As of 1988, 151 commissioned officers were employed in the Buncombe County Sheriffs Office and a total of 4,668 commissioned officers were employed in Sheriffs offices throughout the state. See John Clements, North Carolina Facts 61-271 (1988) (enumerating the commissioned officers for each North Carolina county). The majority holds that each and every one of *1169these deputies is a policymaking employee.* The majority may be correct that discovery as to the job duties of the plaintiff deputies may reveal that some of them occupy positions for which party membership is a legitimate job qualification. But to make a blanket pronouncement that all North Carolina deputies, regardless of actual job duties, are policymaking employees is to make the Elrod-Branti exception into the rule, and to eviscerate the First Amendment protections those eases guaranteed to government workers like the deputies before us today.
II.
Not only does the majority incorrectly analyze the deputies’ Elrod-Branti claim, it also totally ignores the deputies’ Pickering-Con-nick claim.
A.
Unquestionably, the deputies allege a Pickering-Connick claim. In addition to the Elrod-Branti claim that they were “terminated for failing to associate themselves politically with the campaign organization of defendant Medford,” the deputies also allege that they “supported opposition candidates in their political campaigns” and “addressed matters of public concern, including the relative qualifications of the candidates for the office of Sheriff.” The deputies further allege that this speech took place “during off-duty hours,” not at their “place of work” and caused no “disruption within the sheriffs office.” In doing so, the deputies allege a claim under Pickering and Connick.
As the Supreme Court explained just last term, when a plaintiff alleges that “a government employer take[s] adverse action on account of an employee or service provider’s right of free speech” a court must apply, not the Elrod-Branti analysis, but the Pickering-Connick balancing test. O’Hare Truck Service, Inc. v. City of Northlake, — U.S. -, -, 116 S.Ct. 2353, 2357-58, 135 L.Ed.2d 874 (1996). See also Joyner v. Lancaster, 815 F.2d 20, 22-23 (4th Cir.1987) (applying Connick to deputy’s claim of unconstitutional dismissal after active campaigning for sheriffs opponent); McBee v. Jim Hogg County, Tex., 730 F.2d 1009, 1014-1015 (5th Cir.1984) (en banc) (applying Con-nick to a claim by deputies fired for actively supporting the opposition sheriff); Jones v. Dodson, 727 F.2d 1329, 1334-36 & n. 6 (“Where the protected activity involves ‘overt expression of ideas’ the more open-ended inquiry prescribed by Pickering and its progeny are required to accomplish the necessary balancing. This is so even where the arguably protected activity involves ‘political’ speech or expression.... ”).
The majority recognizes that the deputies “actively campaign[ed] for [Medford’s] opponent.” It also recognizes that “[w]hen public employees are subjected to discipline for the content of their speech, courts analyze these claims under the Connich-Pickering line of cases.” Yet the majority inexplicably concludes that “[t]he wholesale dismissal of deputies who campaigned for the losing candidate ... implicates the constitutional analysis of political patronage as developed in the Elrod-Branti line of eases.” (emphasis added). That holding is directly contrary to the Supreme Court’s directive in OH are, i.e., that the Pickering-Connick balancing test, rather than the Elrod-Branti analysis, is applicable to such claims.
The majority likely refuses to follow O’Hare and acknowledge that the deputies have alleged a Pickering-Connick claim because that claim clearly cannot be dismissed at this stage.
B.
The Pickering-Connick analysis involves a two step process to determine whether a public employee’s speech is constitutionally protected. First, we ask whether the employee spoke on a matter of “public concern.” Connick, 461 U.S. at 147-48, 103 S.Ct. at 1690-91. If so, we balance “the interests of the [employee], as a citizen, in commenting *1170upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Pickering, 391 U.S. at 568, 88 S.Ct. at 1734-35.
There can be little question that the deputies have alleged that they engaged in speech involving a matter of public concern. The Supreme Court has long recognized that the protection of speech discussing political candidates is at the core of the First Amendment:
As Madison observed in 1800, just nine years after ratification of the First Amendment: “Let it be recollected, lastly, that the right of electing the members of the government constitutes more particularly the essence of a free and responsible government. The value and efficacy of this right depends on the knowledge of the comparative merits and demerits of the candidates for public trust, and on the equal freedom, consequently, of examining and discussing these merits and demerits of the candidates respectively.”
Harte-Hanks Comm., Inc. v. Connaughton, 491 U.S. 657, 687, 109 S.Ct. 2678, 2695, 105 L.Ed.2d 562 (1989) (quoting 4 J. Elliot, Debates on the Federal Constitution 575 (1861)).
“Discussion of public issues and debate on the qualifications of candidates are integral to the operation of the system of government established by our Constitution. The First Amendment affords the broadest protection to such political expression in order ‘to assure [the] unfettered interchange of ideas for the bringing about of political and social changes desired by the people.’ ” Buckley v. Valeo, 424 U.S. 1, 14, 96 S.Ct. 612, 632, 46 L.Ed.2d 659 (1976) (quoting Roth v. United States, 354 U.S. 476, 484, 77 S.Ct. 1304, 1308, 1 L.Ed.2d 1498 (1957)). Accordingly, the deputies’ claim that each of them “exercised his or her rights of free speech” and was terminated “for speaking in favor of the opposition candidates” and “addressing] matters of public concern, including the relative qualifications of the candidates for the office of sheriff’ alleges speech on a matter of public concern squarely within core First Amendment protections.
Because the deputies have thus alleged that they spoke on a matter of public concern the next step is to balance their interests “in commenting upon matters of public concern” against “the interests] of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Pickering, 391 U.S. at 568, 88 S.Ct. at 1734-35. In this case, there is nothing to balance against the deputies’ rights as citizens to “debate on the qualifications of[the] candidates,” which the First Amendment clearly protects. Buckley, 424 U.S. at 14, 96 S.Ct. at 632.
The only facts before us at this juncture are those alleged by the deputies in their complaint. There, the deputies assert that their campaigning “occurred on their own time ... did not occur at plaintiffs’ place of work [and] did not cause any disruption within the sheriffs department.” The complaint further alleges that “each plaintiff was fully prepared, as a professional law enforcement officer, to set aside his or her political opinions and to work loyally and cooperatively with the successful candidate for sheriff.” Sheriff Medford has submitted no evidence to counter these allegations. Thus, at this stage, there is no evidence of inefficiency or disruption in the workplace to balance against the deputies’ undeniably strong interest in engaging in political speech. Cf. Joyner v. Lancaster, 815 F.2d at 22-24 (in view of evidence that a deputy’s campaigning caused “friction” and “pervasive distrust and plummeting morale” and “actual” disruption, we upheld the sheriffs decision to discharge him).
In sum, the deputies allege that Sheriff Medford discharged them as a result of speech on a matter of public concern, and that no countervailing government interest justified their discharge. Sheriff Medford has presented no contrary evidence. It may well be that he has such evidence. It may be that the deputies did not actually participate in the political campaign, or that their campaign activity caused substantial disruption in the sheriffs department. But, at this stage, the Sheriff has produced no such evidence. Accordingly, the deputies have indis*1171putably pled a Pickering-Connick claim — • and the majority errs in dismissing it.
III.
The majority notes that “lower courts have issued conflicting and confusing opinions” under Elrod and Branti (internal quotation mark omitted). At least some of these inconsistencies can be laid at the feet of courts, like today’s majority, that are simply antagonistic to the Supreme Court’s Elrod-Branti jurisprudence. Even if inferior courts believe that Supreme Court holdings are ill-advised, they are not at liberty to ignore those holdings.
Time and again, inferior federal courts have sought to circumvent the Elrod-Branti jurisprudence by refusing to apply it to decisions regarding promotions, transfers, or dealings with independent contractors. See, e.g., O’Hare Truck Service, Inc. v. City of Northlake, 47 F.3d 883 (7th Cir.1995) (holding Elrod-Branti does not apply to independent contractors); Horn v. Kean, 796 F.2d 668 (3d Cir.1986) (en banc) (same); Sweeney v. Bond, 669 F.2d 542 (8th Cir.1982) (same); Rutan v. Republican Party of Illinois, 868 F.2d 943 (7th Cir.1989) (en banc) (Elrod--Branti does not apply to decisions regarding promotions or transfers). Time and again, the Supreme Court has rejected these limitations on the Elrod-Branti mandate. See Rutan v. Republican Party of Ill., 497 U.S. 62, 74-75, 110 S.Ct. 2729, 2736-37, 111 L.Ed.2d 52 (1990) (overruling view that “promotions, transfers and recalls after layoffs based on political affiliation or support are [not] an infringement on the First Amendment rights of public employees”); O’Hare Truck Service, Inc. v. City of Northlake, U.S. -, -, 116 S.Ct. 2353, 2356-57, 135 L.Ed.2d 874 (overruling view that Elrod-Branti does not apply to dismissals of independent contractors).
Yet, the majority insists upon following those courts that have improperly attempted to limit the Elrod-Branti holding, relying extensively on Upton v. Thompson, 930 F.2d at 1212, an opinion from the same circuit that was reversed in both Rutan and O’Hare, while ignoring more persuasive authority from other circuits. See, e.g., Burns v. County of Cambria, Pa., 971 F.2d 1015, 1023 (3d Cir.1992) (“[Fjiring deputy sheriffs for their political affiliation or activities [does not fall] within the narrow exception for political dismissals recognized in Branti and Elrod.”); Dickeson v. Quarberg, 844 F.2d 1435, 1442-43 (10th Cir.1988) (head jailer and special deputy were protected under Branti). In addition to refusing to engage in the proper Elrod-Branti analysis and finding all (more than 4,600 in 1988) North Carolina deputy sheriffs are policymakers, the majority ignores the deputies’ potentially meritorious claim under Connick and Pickering. Taken together, these holdings make the hiring, firing, promotion, and transfer decisions of North Carolina sheriffs essentially unreviewable. They also call into question whether the numerous North Carolina state troopers (more than 1,100 in 1988) and police officers (more than 7,900 in 1988) are also “policymakers” who can be dismissed at will by each new political regime. See John Clements, North Carolina Facts 23, 61-271 (1988). Only time will tell the extent that the resulting loss of First Amendment freedoms, let alone the constant turnover and retraining of law enforcement officers, will, in the majority’s words, “handicap[ ] and impedef ] law enforcement” efforts.
Judge K.K. HALL, Judge MURNA-GHAN, and Judge MICHAEL join in this dissenting opinion.

The majority suggests that its holding is limited only to "deputies actually sworn to engage in law enforcement activities on behalf of the Sheriff." But all "commissioned officers” are so "sworn.” Thus, the majority's attempted "limitation” only demonstrates our ignorance concerning the plaintiffs’ actual job duties, and the sweeping breadth of the majority holding.